Citation Nr: 0331216	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served as a recognized guerilla from July 31, 
1946 to April 1, 1947.  He died on October [redacted], 1999.  The 
appellant is his widow.



This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

The RO denied entitlement to service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  A notice of disagreement was received in April 
2002.  A statement of the case was issued in July 2002.  The 
statement of the case addressed the issues of service 
connection for the cause of the veteran's death, legal 
entitlement to accrued benefits and legal entitlement to VA 
death pension benefits.  The appellant filed a substantive 
appeal in August 2002, and specified that she only wished to 
appeal the denial of entitlement to service connection for 
the cause of the veteran's death.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran died in October 1999.  The immediate cause 
of death was cardio-respiratory arrest secondary to 
cardiovascular accident and hemorrhage due to hypertension.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

4.  The probative and competent evidence of record does not 
show that a disability related to service was the principal 
or contributory cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2003).


Factual Background

The veteran died on October [redacted], 1999.  The death certificate 
lists cardio respiratory arrest as the principal cause of 
death, a cardiovascular accident and hemorrhage as the 
secondary cause and severe hypertension as the underlying 
cause of the veteran's death.  The physician did not note 
the intervals between the onset of each of the causes and 
the veteran's death.  The physician acknowledged attending 
to the veteran from October 14, 1999 to October 18, 1999.  

In a sworn, joint affidavit of September 2000, several 
individuals reported that they knew the veteran during his 
period of service.  They stated that when the veteran 
visited his parents during service, he was suffering from 
rheumatic heart disease.  They also noted that they were 
present at his marriage to the appellant in 1947.

A private physician furnished a medical certificate in 
September 2000.  He reported that he had treated the veteran 
since 1968 to 1986 for severe chest pain, easy fatigability, 
severe myalgia, joint pains, melena and nervousness.  
According to the physician, the veteran was treated in 
Asingan by a general practitioner, but his condition 
persisted.  The physician reported that he had diagnosed 
angina pectoris secondary to rheumatic heart disease.  He 
also noted that "[i]nformation reveals that he acquired this 
illness while he was still in the army."  

The same physician provided another medical certificate in 
March 2001.  The physician noted that upon his return to the 
Philippines in 1990, he saw the veteran for complaints of 
severe headache, vertigo, nausea and vomiting.  The 
veteran's condition had improved since the treatment in 
1990, until he died in October 1999. 

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003).

Claims for service connection for cause of death are 
governed by 38 C.F.R. § 3.312 (2003):

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such 
disability was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis 
has been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b) Principal cause of death. The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 
(c) Contributory cause of death. 
(1) Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially 
affecting a vital organ, would not be 
held to have contributed to death 
primarily due to unrelated disability.  
In the same category there would be 
included service-connected disease or 
injuries of any evaluation (even though 
evaluated as 100 percent disabling) but 
of a quiescent or static nature 
involving muscular or skeletal functions 
and not materially affecting other vital 
body functions. 

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating 
effects and general impairment of health 
to an extent that would render the 
person materially less capable of 
resisting the effects of other disease 
or injury primarily causing death.  
Where the service-connected condition 
affects vital organs as distinguished 
from muscular or skeletal functions and 
is evaluated as 100 percent disabling, 
debilitation may be assumed. 

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was 
of such severity as to have a material 
influence in accelerating death.  In 
this situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or 
debilitating nature. 


Under applicable criteria, service connection will be 
granted for a disability resulting from personal injury 
suffered or disease incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity. 38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Certain 
chronic diseases, including cardiovascular disease, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).



Analysis

Preliminary Matter: Duty to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it was 
not deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.


In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to 
substantiate her claim.  She has been provided with notice 
of the requirements for establishing entitlement to service 
connection for the cause of the veteran's death in the July 
2002 statement of the case.  The statement of the case also 
specifically addressed the enactment of the VCAA.

Furthermore, with regard to notice the Board points out that 
in January 2001, the RO sent the appellant a letter that 
specifically addressed the actions required by the VCAA.  
The letter informed the appellant of VA's duty to assist in 
obtaining evidence; what evidence must show for entitlement; 
when and where to send pertinent information; what VA had 
done to assist the claim; and how to contact VA for 
additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
CAFC invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In the January 2001 letter, the appellant was given 60 days 
to respond.  However, more than one year has elapsed since 
the issuance of the letter, and the appellant has responded 
to development requests since that time.  Therefore, the 
appellant has been given a full year to respond to the VCAA 
notice, and all evidence has been obtained and associated 
with the claims file.  

Furthermore, the RO provided the appellant with notice of 
the VCAA and adjudicated her claim with this law in mind, by 
the February 2002 decision and July 2002 statement of the 
case.  

Therefore, the Board finds no prejudice to the appellant in 
proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and 
adhere to the mandates of this new law with respect to the 
duty to notify and the duty to assist the appellant in the 
development of her claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by her as well as authorized 
by her to be obtained.  

A review of the development documents in the claims file 
show that the veteran's service medical records appear to 
have been lost in a fire at the National Personnel Records 
Center (NPRC) in 1972.  In November 2001, the RO sent the 
appellant a NA Form 13055 for the purpose of securing 
records from an alternate source.  The appellant submitted a 
completed form in December 2001, but she did not provide the 
specific information needed regarding treatment in service.  

The Board also notes that the appellant informed VA that 
several of the veteran's physicians were deceased and 
submitted medical records in March 2001.  However, the 
records are in poor condition and cannot be read.  

Clearly, this is a case in which the lack of additional 
information in response to the development letter, as well 
as the responses to prior requests that any further attempts 
to obtain any additional records would be futile.  38 
U.S.C.A. 5103A (West 2002); 66 Fed. Reg. 45620, 45630 
(August 29, 2001) (codified at 38 C.F.R. 3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.  


Cause of Death

During the veteran's lifetime, service connection was not in 
effect for any disability.  Also, the record does not 
contain any medical evidence that would demonstrate that any 
of the conditions recorded on the death certificate or the 
reports from the private physician were service-connected 
disabilities.  There is no evidence of hypertension or any 
other cardiovascular disease either in service or within one 
year after service.  

The first documented reference to an actual diagnosis of 
hypertension appears in the veteran's death certificate and 
the medical certificates furnished by a private physician in 
September 2000 and March 2001.  The private physician had 
started treating the veteran in 1986, and he did refer to 
problems dating back to the veteran's period of service.  
However, the source of the reported history is not clear.  
Furthermore, the listed causes of death were noted many 
years after the veteran's separation from service in 1947, 
and the record does not include medical opinions relating 
these conditions in any way to his service.  Therefore, it 
is reasonable to conclude that they were not incurred or 
aggravated during service, nor did they became manifest to a 
compensable degree within a year after the veteran's 
separation from service.

Based on the above discussion, the Board finds that any 
cardiovascular disease, including hypertension, noted in the 
death certificate is not a service-connected disability.  
Therefore, it is reasonable to conclude that a service-
connected disability was not the principal cause of the 
veteran's death.    

The remaining evidence consists of the appellant's own bare 
assertions.  In support of the assertions, a joint affidavit 
was submitted to address the onset of the veteran's 
cardiovascular condition.  Normally, where the issue is 
factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including the 
veteran's solitary testimony may constitute sufficient 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
However, the CAVC has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the 
appellant's assertions regarding the relationship between 
the veteran's service and the cause of his death and the 
onset of cardiovascular disease, do not constitute competent 
medical evidence.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



